Citation Nr: 0720522	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-35 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for residuals of gunshot 
wounds to the right knee to include scars of the knee and 
thigh, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 through 
December 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.

The veteran appeared at a hearing before the undersigned in 
April 2007.  At that time, he raised the issue of entitlement 
to service connection for a foot disorder, including as 
secondary to his service connected right knee disability.  
This matter is REFERRED to the RO for appropriate action.

The veteran's appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
him if further action is required.


REMAND

The veteran is seeking an increased rating for his service-
connected residuals of gunshot wounds to the right knee.  He 
filed this claim in February 2003 and was afforded a VA joint 
examination in May 2003.  

The veteran is currently rated under Diagnostic Code (DC) 
5313, which evaluates injuries to muscle group XIII, a 
posterior thigh group that includes the hamstring complex of 
2 joint muscles - (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus. The function of this Group is (1) 
extension of the hip and flexion of the knee; (2) outward and 
inward rotation of the flexed knee; and (3) acting with 
rectus femoris and yartorius synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at the knee joint. 
38 C.F.R. § 4.73, DC 5313 (2006).  Under DC 5313, a moderate 
disability warrants 



a 10 percent rating. A 30 percent rating is applicable for a 
moderately severe disability. A 40 percent rating is 
warranted with evidence of a severe muscle injury. Id.

The May 2003 VA examiner reported a physical examination of 
the right leg, including musculature, scarring, and range of 
motion, and then diagnosed "limited motion of the left knee 
secondary to gunshot wound with injury to muscle group XIV."  
It is unclear why the diagnosis referred to the left knee and 
the issue and examination were of the right knee.  This could 
be a typographical error, or could be a medical issue 
requiring further explanation.  As such, clarification is 
warranted.

Also, injury to muscle group XIV implies a need for a rating 
under DC 5314.  These muscles affect extension of the knee, 
simultaneous flexion of hip and flexion of knee, tension of 
fascia lata and iliotibial (Maissiat's) band acting with 
Muscle Group XVII (see Diagnostic Code 5317) in postural 
support of body; acting with hamstrings in synchronizing hip 
and knee. The muscles in Group XIV include the yartorius, 
rectus femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris. A 10 percent rating is 
for application where there is a moderate muscle injury. A 30 
percent rating is warranted for a moderately severe muscle 
injury. Finally, a 40 percent rating is assigned for severe 
muscle injury.  38 C.F.R. § 4.73, DC 5314 (2006).

In order to properly evaluate the veteran's disability, he 
must be afforded a comprehensive examination to include a 
report of the current severity of the residuals of a gun shot 
wound to his right knee.  More than four years have past 
since the last examination, which was inherently unclear as 
to diagnosis.  The examination should be specific to the 
rating criteria involved and opine as to the severity of the 
disability.  The veteran should also be afforded a VA scars 
examination to determine whether a separate rating is 
warranted for the scar residuals of the gun shot wound.  The 
examination should be in accordance with the criteria for 
ratings of the skin found in 38 C.F.R. § 4.118 (2006).


Also, under 38 C.F.R. § 3.159(b) (2006), VA must notify the 
veteran of any information or evidence that is necessary to 
substantiate his claim for an increased rating.  To date, VA 
has afforded the veteran no such notice.  As such, this 
matter must be remanded so VA can comply with its duty to 
notify.

VA also has a duty to assist the veteran under 38 C.F.R. 
§ 3.159(c) (2006).  In particular, 38 C.F.R. § 3.159(c)(2) 
requires VA to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency, 
including the Social Security Administration (SSA).  On a VA 
Authorization and Consent to Release Information (VA Form 21-
4142), signed by the veteran in February 2003, he reported a 
July 2002 Social Security Examination.  There is no 
indication in the claims folder whether the veteran is 
receiving Social Security Disability benefits.  This matter 
must be clarified and all relevant SSA records should be 
obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has satisfied its duty 
to notify the veteran of all information 
and evidence necessary to establish an 
increased rating, as is required under 
38 C.F.R. § 3.159(b) (2006).  

2.  Ensure that VA has satisfied its duty 
to assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) (2006), by confirming 
whether or not he has applied for and/or 
is receiving Social Security Disability 
benefits with regard to his claimed 
disabilities, and, if so, obtain all 
relevant records from the Social Security 
Administration and associate them with the 
claims folder.



3.  Afford the veteran new VA examinations 
to assess the current severity of his 
service connected gun shot wound 
residuals.  

These examinations should include a joint 
and/or muscle examination that contains a 
description of the current disability of 
the right knee and right thigh muscles, 
and an answer as to whether there is any 
left knee disability resulting from the 
right knee gun shot wound, or if the 
diagnosis reported in the May 2003 
examination report is in error.

The veteran should also be afforded a VA 
scar examination to assess the current 
severity of the scarring residuals of the 
service-connected gun shot wound.

The examination reports should be specific 
as to the severity of all gun shot wound 
residuals as is required by 38 C.F.R. 
§§ 4.73 and 4.118 (2006).

4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



